37 So. 3d 312 (2010)
Mattie LOMAX, Appellant,
v.
PUBLIX SUPERMARKETS, INC., a Florida corporation, Appellee.
No. 3D09-3152.
District Court of Appeal of Florida, Third District.
April 21, 2010.
Rehearing Denied July 7, 2010.
Mattie Lomax, in proper person.
Quintairos, Prieto, Wood & Boyer, Philip J. Kantor and Andrew S. Connell, Jr., Fort Lauderdale, for appellee.
Before COPE, WELLS, and ROTHENBERG, JJ.
WELLS, Judge.
The order under review is affirmed. As Doyle v. Pillsbury Co., 476 So. 2d 1271, 1272 (Fla.1985), explains:
A producer or retailer of food should foresee that a person may well become physically or mentally ill after consuming part of a food product and then discovering a deleterious foreign object, such as an insect or rodent, in presumably wholesome food or drink. The manufacturer or retailer must expect to bear the costs of the resulting injuries.
The same foreseeability is lacking where a person simply observes the foreign object and suffers injury after the observation. *313 The mere observance of unwholesome food cannot be equated to consuming a portion of the same.... When a claim is based on an inert foreign object in a food product, we continue to require ingestion of a portion of the food before liability arises.